DETAILED ACTION
This non-final rejection is responsive to the claims filed 11 October 2019.  Claims 1-17 are pending.  Claims 1 and 10 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saripalle (US 2020/0275271 A1) hereinafter known as Saripalle.

Regarding independent claim 1, Saripalle teaches:
A method for authenticating a user of a portable computing device, comprising: identifying an application executed on the portable computing device;  (Saripalle: Fig. 5 and ¶[0025], ¶[0068], and ¶[0041]; Saripalle teaches a user interacting with a software application using a mobile device.)
collecting touch data on the portable computing device and/or motion data of the portable computing device during execution of the application; and  (Saripalle: Fig. 5 and ¶[0068]; Saripalle teaches receiving gesture data when the user is interacting with a software application on the mobile device.)
determining whether a pattern of the collected touch data and/or motion data corresponds to a usage pattern profile associated with the identified application.  (Saripalle: Fig. 5 and ¶[0068]-¶[0072]; Saripalle teaches verifying the user’s identity based upon acceptance of the verification gesture pattern, i.e. by comparing the specific features from the gesture data to the enrollment template.  Moreover, ¶[0027] further teaches that the enrollment template is a unique user profile.)




Regarding claim 3, Saripalle further teaches:
The method of claim 1 (as cited above), wherein the touch data comprises at least one of a touch coordinate, a number of multi-touches, a number of touch times, or a touch duration on a touch screen.  (Saripalle: Fig. 3 and ¶[0055]-¶[0059]; Saripalle teaches that gesture types may be determined from touch data and motion data.)




Regarding claim 4, Saripalle further teaches:
The method of claim 1 (as cited above), wherein the motion data comprises at least one of acceleration data or rotation data of the portable computing device in three-dimensional space.  (Saripalle: ¶[0044]; Saripalle teaches accelerometer data in the x, y, and z axes.)




Regarding claim 8, Saripalle further teaches:
The method of claim 1 (as cited above), further comprising: generating a usage pattern profile associated with a new application in response to an installation or first execution of the new application on the portable computing device; collecting the touch data on the portable computing device and/or the motion data of the portable computing device during execution of the new application; and updating the usage pattern profile associated with the new application using the collected touch data and/or motion data.  (Saripalle: ¶[0048]; Saripalle teaches generating an enrollment template based on the user’s unique gestures.  Further, Fig. 4 and ¶[0050]-¶[0065] teach new software applications being added to the device and the system collecting gesture data to generate an enrollment template.)




Regarding claim 9, Saripalle further teaches a computer readable storage medium storing one or more programs, wherein the one or more programs comprise computer program instructions configured to perform, when executed by a processor of a portable computing device, the method of claim 1 (as cited above); therefore, the same rationale for rejection applies.  In addition, ¶[0090] further teach a processor and memory that process instructions to implement the system.





Claims 10, 12, 13, and 17 recite a portable computing device that performs the method of claims 1, 3, 4, and 8; therefore, the same rationale for rejection applies.  In addition, Saripalle teaches a touch screen (¶[0029]).  Moreover, Saripalle also teaches a three-dimensional motion sensor configured to sense a motion in three-dimensional space (¶[0044]-¶[0045]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saripalle in view of Avni (US 2014/0281946 A1) hereinafter known as Avni.

Regarding claim 2, Saripalle further teaches the method of claim 1 (as cited above).

Saripalle does not explicitly teach the limitations of claim 2.

However, Avni teaches:
The method of claim 1 (as cited above), wherein collecting the touch data and/or the motion data comprises collecting the touch data and/or the motion data for a predetermined time depending on the identified application.  (Avni: Fig. 16 and ¶[0026] and ¶[0299]; Avni teaches entering a signature gesture into the computing device for authentication.  Further, the sampling rate varies for different applications.  Accordingly, the period of time for sampling the gesture also varies.)

Saripalle and Avni are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through interactions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authentication wherein the user performs touches and gestures during the execution of an application to authenticate as taught in Saripalle with further collecting data for authentication within a predetermined time period depending on the application as taught in Avni.  Saripalle already teaches monitoring user interactions for authentication purposes.  However, Saripalle does not explicitly teach further collecting data for authentication within a predetermined time period depending on the application.  Avni provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Saripalle to include teachings of Avni because the combination would allow different levels of authentication, as suggested by Avni: ¶[0299].



Claim 11 recites a portable computing device that performs the method of claim 2; therefore, the same rationale for rejection applies.




Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saripalle in view of Baldwin (US 2019/0311261 A1) hereinafter known as Baldwin.

Regarding claim 5, Saripalle further teaches the method of claim 1 (as cited above).

Saripalle does not explicitly teach the limitations of claim 5.

However, Baldwin teaches:
The method of claim 1 (as cited above), wherein determining comprises inputting the collected touch data and/or motion data to an artificial neural network trained to output a corresponding degree between a usage pattern profile associated with the artificial neural network and input data.  (Baldwin: Fig. 8B and ¶[0088]; Baldwin teaches training a deep neural network and using to compare the vectors of movement to the enrollment signature and further, generating a probability indicator for verification of the user.)

Saripalle and Baldwin are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through interactions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authentication wherein the user performs touches and gestures during the execution of an application to authenticate as taught in Saripalle with further feeding the data into an artificial neural network and outputting degree between profile and input data as taught in Baldwin.  Saripalle already teaches monitoring user interactions for authentication purposes.  However, Saripalle does not explicitly teach feeding the data into an artificial neural network and outputting degree between profile and input data.  Baldwin provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Saripalle to include teachings of Baldwin because the combination would allow the efficient comparison of motion.


Claim 14 recites a portable computing device that performs the method of claim 5; therefore, the same rationale for rejection applies.



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saripalle in view of Lu (US 2020/0250413 A1) hereinafter known as Lu.

Regarding claim 6, Saripalle further teaches the method of claim 5 (as cited above).

Saripalle does not explicitly teach the limitations of claim 6.

However, Lu teaches:
further comprising converting the collected touch data and/or motion data into image data, wherein inputting the touch data and/or the motion data comprises inputting the converted image data.  (Lu: Fig. 16B; Lu teaches graphing the user handwriting data that is used for authentication.)

Saripalle and Lu are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through interactions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authentication wherein the user performs touches and gestures during the execution of an application to authenticate as taught in Saripalle with generating an image of the motion data that the user has input for authentication as taught in Lu.  Saripalle in view of Baldwin already teaches monitoring user interactions for authentication purposes and using artificial neural networks.  In addition, Saripalle also already teaches retrieving coordinate data from the motion gestures (¶[0044]-¶[0045]).  However, Saripalle does not explicitly teach generating an image of the motion data that the user has input for authentication.  Lu provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Saripalle and Baldwin to include teachings of Lu because the combination would allow determining a clear trajectory of the motion.



Claim 15 recites a portable computing device that performs the method of claim 6; therefore, the same rationale for rejection applies.




Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saripalle in view of Holz (US 2018/0060547 A1) hereinafter known as Holz.

Regarding claim 7, Saripalle further teaches the method of claim 1 (as cited above).

Saripalle does not explicitly teach the limitations of claim 7.

However, Holz teaches:
further comprising performing additional measures for authenticating the user of the portable computing device in response to a determination that the pattern of the collected touch data and/or motion data does not correspond to the usage pattern profile associated with the application.  (Holz: Fig. 9B and ¶[0096]; Holz teaches the user failing the authentication process and they system prompting the user to retry.)
Saripalle and Holz are in the same field of endeavor as the present invention, as the references are directed to authenticating a user through interactions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authentication wherein the user performs touches and gestures during the execution of an application to authenticate as taught in Saripalle with the system asking the user to retry if the user fails the authentication as taught in Holz.  Saripalle already teaches monitoring user interactions for authentication purposes.  However, Saripalle does not explicitly teach the system asking the user to retry if the user fails the authentication.  Holz provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Saripalle to include teachings of Holz because the combination would allow the user multiple tries to authenticate, as suggested by Holz: ¶[0096].


Claim 16 recites a portable computing device that performs the method of claim 7; therefore, the same rationale for rejection applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142